Cooper, J.,
delivered the opinion of the court.
The injunction in this cause should not have been granted, and was properly dissolved. Upon complainant’s own showing his bill was not maintainable as one to prevent a multiplicity of suits, nor for a consolidation of the actions brought by the defendant against him. One of the actions enjoined was an ejectment for the recovery of lands; another, replevin for a deed, and the third replevin for certain mules, horses and other personal property. Accepting as true the allegations of the bill of complaint (except those in reference to a misdescription of the lands in the conveyance from the complainant to the defendant, which are denied by the answer and probably disproved by the evidence), and it is apparent that the legal title to the land is in the defendant, who would recover in his action of ejectment. The admitted trespass of the complainant in seizing and mutilating the deed would *598certainly maintain the suit brought for it, unless it be true that the whole matter was afterwards adjusted by the parties; and this defense, it is true, would be equally applicable to the action of replevin for the mules, horses, etc. But a resort to chancery is not necessary to prevent repeated trials of the question whether such adjustment was had, for its determination in either suit would be conclusive of it in the other. Bigelow on Estoppel, 83-97.

The decree is affirmed.